Opinion issued April 8, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00732-CV
                            ———————————
                 IN RE CARLOS DAVID VELASCO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Carlos David Velasco, has filed a petition for writ of mandamus,

challenging the trial court’s issuance of a protective order and asking that we “find

the protective order void” and “order that the records [of the child’s testimony at
the protective order hearing] be unsealed [and] that the trial court vacate its prior

order and notify the authorities.”1

             We deny the petition for writ of mandamus.

                                      PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




1
      The underlying case is Ofelia Leija v. Carlos David Velasco, cause number 2012-
      71321, pending in the 280th District Court of Harris County, Texas, the Hon.
      Lynn Bradshaw-Hull presiding.
                                          2